


Exhibit 10.1




SEPARATION AGREEMENT
This Separation Agreement (the “Agreement”) is made as of this 1st day of March,
2016 by and between TiVo, Inc., a Delaware corporation (“Company”), and Jeffrey
Klugman, an individual (“Executive”). The terms “Party” or “Parties” shall be
used to refer to the Company and/or Executive.
WHEREAS, Executive served as Executive Vice President, General Manager of
Products and Revenue (“EVP”); and
WHEREAS, Executive’s employment as EVP terminated, effective as of the
Separation Date (as defined below), and Executive shall assist in the transition
of his duties as EVP during the Transition Period (as defined below).
NOW, THEREFORE, for and in consideration of the promises and the consideration
more fully set forth herein, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Company and
Executive mutually agree as follows:
1.
Separation From Employment; Separation Date. The Company and Executive
acknowledge and agree that, effective as of the Separation Date (as defined in
this Section 1), Executive’s employment as EVP by the Company and/or any
subsidiary or affiliate controlled by the Company (collectively, the
“Affiliates”) shall terminate. Executive further acknowledges and agrees that he
shall no longer be an employee, officer , or director of the Company or any of
its Affiliates after the Separation Date or any such earlier date if Executive
resigns or the Company terminates Executive’s employment before the Separation
Date. The “Separation Date” shall be defined as March 1, 2016.

2.Transition Period. Executive further acknowledges and agrees that, from the
Separation Date until February 28, 2017 (the “Transition Period”), Executive
shall be available, by phone, to the Company on an as-needed basis, for no more
than five hours per month, to assist the Company with the transition of
Executive’s duties, but otherwise will no longer provide services to the Company
as an employee or officer of the Company or in any other capacity.
3.Separation Payments and Benefits. Executive shall be paid his fully earned but
unpaid base salary payment(s) due as of the Separation Date, if any, when due,
at the rate in effect at the time of this Agreement, plus all other amounts to
which Executive is entitled under any compensation plan or practice of the
Company in effect at the time such payments are due (including, without
limitation, all accrued and unused vacation, of which Executive has no accrued
and unused vacation). Executive shall also be entitled to keep his current
laptop computer, which is an Apple MacBook Air (13-inch, Early 2014) Serial
Number: C02P25MUG5RP, originally provided to Executive by the Company for his
use in connection with his performance of services to the Company as an Employee
and officer of the Company, subject to the Company’s information technology
department first certifying the removal of all proprietary and confidential
information of the Company from such laptop, including the removal of any
proprietary software programs licensed by the Company.
(a)Provided that Executive executes and does not timely revoke the release of
claims attached hereto as Exhibit 1 (such release, the “General Release”) in
accordance with Section 12 of this Agreement following the Separation Date and,
provided, further, that Executive complies with Section 2 of this Agreement,
then, subject to the Company’s standard payment procedures and schedules, except
as




--------------------------------------------------------------------------------




otherwise noted below, Executive shall receive the following compensation and
benefits (the “Separation Benefits”) during the Transition Period:
(i)
A lump sum one-time payment of one year of Executive’s base salary in effect as
of the date of this Agreement, paid upon the business day immediately following
the effective date of the General Release;

(ii)
Reimbursement of premiums for COBRA-eligible continued health and welfare
coverage equivalent to such benefits in effect prior to the Separation Date
(coverage for Executive’s existing medical, dental and vision insurance will
continue only through March 31, 2016 and all other benefits will terminate as of
the Separation Date);

(iii)
Continued vesting and/or exercisability of all time-based vesting stock awards,
as listed on Schedule 1, outstanding on the date hereof in accordance with the
Company’s regular vesting schedule through April 1, 2016;

(iv)
Continued exercisability of all vested stock option awards for 90 days after
Separation Date, as listed on Schedule 1;

(v)
Accelerated vesting of Executive’s time-based vesting stock award as of April 1,
2016 that will vest in April 2017 as listed on Schedule 1 attached hereto; and

(vi)
100% of Executive’s actual performance achievement, as determined by the
Company’s Compensation Committee, for Executive’s fiscal year 2016 bonus,
payable when bonuses for such fiscal year are paid to the Company’s executives
generally.

For the avoidance of doubt, Executive shall not be entitled to: (A) any of the
Separation Benefits provided for in this Section 3(a) if Executive resigns from
his employment with the Company for any reason before the Separation Date, (B)
any COBRA payments or benefits described in Section 3(a)(ii) of this Agreement
in the event that Executive receives health and welfare coverage from another
employer during the Transition Period, (C) any payments, benefits or accelerated
vesting under Executive’s Change of Control Agreement, dated January 19, 2010
(the “CIC Agreement”) or (D) any portion of Executive’s fiscal year 2017 bonus.
4.
Taxes. Any amounts to be paid to Executive pursuant to this Agreement shall be
considered wages, and the Company will withhold and deduct all applicable
federal, state and local taxes required by law.

5.Non-Disparagement. Executive agrees that he will not disparage the Company,
its Affiliates or its or their current or former officers, directors, and
employees in any way, including, but not limited to, any oral or written
communication directed to any person or entity, including, but not limited to,
competitors, customers, or clients of the Company. In addition, Executive will
not make or solicit any comments, statements, or the like to the media or to
others, or in any electronic forum, that may be considered derogatory or
detrimental to the good name or business reputation of any of the aforementioned
entities or individuals. During the Transition Period following the Separation
Date, the Company agrees that it shall not, and it shall direct each director of
the Company and executive officer of the Company not to, make any public
statement that is intended to or could reasonably be expected to disparage
Executive. Notwithstanding the foregoing, nothing in this Section shall prevent
either Party from (i) responding publicly to any incorrect, disparaging or
derogatory public statement to the extent reasonably necessary to correct or
refute such public statement, (ii) making any truthful statement to the extent
(x) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this Agreement
or (y) required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with actual or apparent
jurisdiction to order such Party to disclose or make accessible such information
or (iii) making internal statements in the ordinary course of discharging such
Party’s duties or responsibilities for the Company and its Affiliates.




--------------------------------------------------------------------------------




Furthermore, nothing herein shall restrict the Company from issuing a Form 8-K
or other public disclosure regarding this Agreement as the Company deems
necessary and in compliance with its obligations as a publicly listed company on
a U.S. stock exchange; provided, however, the Company shall use its commercially
reasonable efforts to provide Executive with a copy of any Form 8-K the Company
intends to file with the Securities and Exchange Commission regarding this
Agreement the day before such Form 8-K is filed by the Company and the Company
shall give reasonable consideration to any feedback Executive shall provide the
Company with respect to the content of such Form 8-K.
6.Non-Solicitation of Employees. During the Transition Period, Executive shall
not, directly or indirectly, on Executive’s own behalf or on behalf of any
business, group, entity, person, governmental unit or other party, disrupt,
damage, impair or interfere with the Company’s business by soliciting,
encouraging, influencing, recruiting, attempting to recruit or raiding the
employees of the Company or otherwise inducing termination of employment of any
employee of the Company.
7.Reasonable Attorney’s Fees. The Company shall reimburse Executive for
reasonable attorney’s fees incurred by Executive in connection with the
negotiation of this Agreement, not to exceed $5,000.
8.No Additional Obligations. The Company shall not be obligated to pay any other
sums to Executive or to provide any other benefits to Executive after the date
of this Agreement, except as otherwise specifically set forth in this Agreement.
9.Full Consideration. The Parties acknowledge that good and valuable
consideration supports this Agreement.
10.Cooperation. Executive agrees that he shall continue to reasonably cooperate
with the Company concerning reasonable requests for information about the
business of the Company or any of its Affiliates or Executive’s involvement and
participation therein; the defense, prosecution, or investigation of any claims
or actions now in existence or which may be brought in the future against or on
behalf of the Company or its Affiliates which relate to any existing or future
patent litigation involving the Company and/or to events or occurrences that
transpired while Executive was employed by any the Company; and in connection
with any audit, investigation or review by any federal, state, or local
regulatory, quasi-regulatory, or self-governing authority, or any internal
investigation, relating to such events or occurrences. Executive’s cooperation
shall include, but not be limited to, being reasonably available to meet and
speak with officers and employees of the Company and/or its counsel at
reasonable times and locations, executing accurate and truthful documents
including declarations, testifying in connection with any and all legal
proceedings at the request of the Company and without the need for a subpoena,
and taking such other actions as may reasonably be requested by the Company
and/or its counsel to effectuate the foregoing. The Company will reimburse
Executive for all reasonable and documented out-of-pocket expenses, including
travel, hotel, and meal or similar expenses, incurred in accordance with
policies applicable to senior executives of the Company in connection with
providing his cooperation under this Section 10.
11.Section 409A of the Internal Revenue Code. Notwithstanding any provision to
the contrary in this Agreement, no payment or distribution under this Agreement
that constitutes an item of deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and becomes payable by
reason of Executive’s Separation of employment with each Employer will be made
to Executive unless Executive’s Separation of employment constitutes a
“separation from service” (as the term is defined in Treasury Regulations issued
under Section 409A of the Code). For purposes of this Agreement, each amount to
be paid or benefit to be provided shall be construed as a separate identified
payment for purposes of Section 409A of the Code. It is intended that this
Agreement shall comply with the provisions of Section 409A of the Code and the
Treasury Regulations relating thereto so as not to subject Executive to the
payment of additional taxes and interest under Section 409A of the Code. In
furtherance of this intent, the Agreement shall be interpreted, operated, and
administered, and payments hereunder reported, in a manner consistent with these
intentions. To the extent that any reimbursable expenses hereunder are deemed to
constitute compensation to Executive, such expenses shall be paid or




--------------------------------------------------------------------------------




reimbursed promptly, but not later than by December 31 of the year following the
year in which such expenses were incurred. The amount of such expenses eligible
for reimbursement in one calendar year shall not affect the amount of expenses
eligible for reimbursement in any other calendar year, and Executive’s right to
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.
12.General Release and Waiver. As a condition to the effectiveness of this
Agreement, Executive shall execute and return the General Release on or before
April 15, 2016 at 5 p.m. PST, but in no event earlier than the Separation Date.
13.No Further Claims by Executive. Executive represents and covenants that he
has not filed, initiated or caused to be filed or initiated, any claim, charge,
suit, complaint, grievance, action or cause of action against the Company or any
of the Company Releasees identified in Exhibit 1. The Parties acknowledge that
this Agreement will not prevent Executive from filing a charge with the Equal
Employment Opportunity Commission (or similar state agency) or participating in
any investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency), provided, however, that Executive acknowledges and agrees
that any claims by Executive, or brought on his behalf, for personal relief in
connection with such a charge or investigation (such as reinstatement or
monetary damages) would be and hereby are barred by the General Release.
14.No Assignment of Claims. Executive represents and warrants that he has made
no assignment or other transfer, and covenants that he will make no assignment
or other transfer, of any interest in any claim which he may have against any of
the Parties released herein.
15.Remedies in Event of Breach. In the event of a breach by either Party of the
terms of this Agreement, the other Party shall be entitled, if it shall so
elect, to institute legal proceedings to obtain damages for any such breach, or
to enforce the specific performance of the Agreement and to enjoin the breaching
Party from any further violation of the Agreement and, subject to the first
sentence of this Section 15, to exercise such remedies cumulatively or in
conjunction with all other rights and remedies provided by law. Each Party
acknowledges, however, that the remedies at law for any breach of the provisions
of the Agreement may be inadequate and that the non-breaching Party shall
therefore be entitled to injunctive relief in the event of breach.
16.No Admissions. Neither this Agreement nor the furnishing of the consideration
for this Agreement shall be deemed or construed as an admission of liability or
wrongdoing on the part of Executive or the Company or any of the Company
Releasees, nor shall be admissible as evidence in any proceeding other than for
the enforcement of this Agreement.
17.Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of the Parties to this
Agreement, and each of them, including in the event of any Change of Control of
the Company.
18.Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to its
conflicts of laws rules.
19.Severability. If any provision of this Agreement shall be held invalid, void
or unenforceable by a court of competent jurisdiction, the remaining provisions
shall not be affected thereby and shall remain in full force and effect. In the
event that any covenant contained herein is not enforceable in accordance with
its terms, Executive and the Company agree that such provision shall be reformed
to make it enforceable in a manner that provides as nearly as possible the
result intended by this Agreement.
20.Entire Agreement. This Agreement, the General Release, the CIC Agreement (as
to those provisions that survive its termination) and the terms of equity awards
previously granted to Executive contain the entire agreement between Parties,
and shall be considered and understood to be a contractual commitment and not a
mere recital. No covenants, agreements, representations, or warranties of any
kind whatsoever, whether express or implied in law or fact, have been made by
any Party to this Agreement, except as specifically set forth in this Agreement.
This Agreement, the terms of equity awards previously granted to Executive and
the General Release supersede any and all prior and contemporaneous




--------------------------------------------------------------------------------




agreements, term sheets, negotiations and understandings, whether written or
oral, pertaining to the subject matter hereof.
21.Modifications. No modification, amendment, or waiver of any of the provisions
contained in this Agreement, or any future representations, promise, or
condition in connection with the subject matter of this Agreement, shall be
binding upon any Party to this Agreement unless made in writing and signed by
such Party or by a duly authorized officer or agent of such Party. In the case
of the Company, any such writing shall bind the Company only if approved by the
Board.
22.Negotiated Agreement. The terms of this Agreement are contractual, not a mere
recital, and are the result of negotiations between the Parties. This Agreement
shall not be construed against the Party preparing the same. This Agreement
shall be construed without regard to the identity of the person who drafted such
and shall be construed as if the Parties had jointly prepared this Agreement.
Any uncertainty or ambiguity shall not be interpreted against any one Party.
23.Section Headings. The use of headings in this Agreement is only for ease of
reference and the headings have no effect and are not considered in interpreting
or to be part of the terms of this Agreement.
24.Voluntary Agreement. EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS
THE FOREGOING PROVISIONS AND THOSE SUCH PROVISIONS ARE REASONABLE AND
ENFORCEABLE. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS SIGNED THIS AGREEMENT AS
HIS OWN AND VOLUNTARY ACT, THAT HE ACKNOWLEDGES THAT THIS IS AN IMPORTANT AND
BINDING LEGAL CONTRACT THAT HAS BEEN REVIEWED BY COUNSEL OF EXECUTIVE’S CHOICE,
AND THAT THIS AGREEMENT HAS BEEN FREELY AND FAIRLY NEGOTIATED BY THE PARTIES
HERETO.
25.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and such counterparts when
taken together shall constitute but one instrument.
26.Notices. All notices, requests and other communications to any Party under
this Agreement shall be in writing and sent by personal delivery or overnight
courier to the address provided below:
(a)If to the Company:
TiVo Inc.
2160 Gold Street
P.O. Box 2160
Alviso, California 95002-2160
Attention: Secretary
                
With a copy to:
Joseph M. Yaffe
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, California 94301
Email: joseph.yaffe@skadden.com
(b)If to Executive:
Jeffrey Klugman, at the most recent address on file with the Company or such
other address as may be provided by Executive in accordance with this Section
26.
Notices will be deemed given (a) when personally delivered, or (b) on the first
business day after deposit when sent by a recognized international overnight
document delivery service. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.




--------------------------------------------------------------------------------




27.
Termination; Survivability. Executive may terminate this Agreement upon ten
days' written notice to the Company. The Company may only terminate this
Agreement with the prior written consent of the Executive or as a result of
Executive’s material breach of this Agreement. In the event this Agreement is
terminated pursuant to this Section 27, the General Release and the following
provisions of this Agreement shall survive: 4, 5, 6, 8 and 10-27.





        
IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereby
execute this Agreement as of the first date set forth below.


JEFFREY KLUGMAN


DATED: March 1, 2016    /s/ Jeffrey Klugman






TIVO INC.




DATED: March 1, 2016    By: /s/ Michelle Alvarado
Name: Michelle Alvarado
Title: Vice President, Human Resources






[Signature Page to Separation Agreement]




EXHIBIT 1
GENERAL RELEASE OF CLAIMS


This General Release of Claims (“Release”) is entered into as of this 1st day
of March, 2016, between Jeffrey Klugman (“Executive”), and TiVo Inc., a Delaware
corporation (the “Company”) (collectively referred to herein as the “Parties”).


WHEREAS, pursuant to the Separation Agreement dated March 1, 2016 (the
“Separation Agreement”), Executive’s employment as Executive Vice President,
General Manager of Products and Revenue (“EVP”) of the Company terminated,
effective upon the Separation Date (defined herein); and
WHEREAS, Executive shall assist on an as-needed basis in the transition of his
duties as EVP (in accordance with Section 2 of the Separation Agreement and this
Release).




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of, and subject to, the payments and benefits
to be made available to Executive, the adequacy of which is hereby acknowledged
by Executive, and which Executive acknowledges that he would not otherwise be
entitled to receive, Executive and the Company hereby agree as follows:


1.
Separation From Employment; Separation Date. As set forth in the Separation
Agreement, Executive’s employment as EVP shall terminate upon the “Separation
Date,” which is defined as March 1, 2016.



2.
Transition Period. As set forth in the Separation Agreement, from the Separation
Date until the one-year anniversary following the Separation Date (the
“Transition Period”), Executive shall be available, by phone, to the Company on
an as-needed basis, for no more than five hours per month, to assist the Company
with the transition of Executive’s duties, but otherwise will no longer provide
services to the Company as an employee, officer, or director of the Company or
any of its Affiliates in any other capacity.



3.
Separation Payments and Benefits. If Executive does not execute this Release on
or before April 15, 2016 at 5 p.m. PST, but in no event before the Separation
Date, or revokes this Release before it becomes irrevocable, the Separation
Agreement will be terminated and rendered null and void. For the avoidance of
doubt, Executive shall not be entitled to: (A) any of the Separation Benefits
provided for in Section 3(a) of the Separation Agreement if Executive resigns
from his employment with the Company for any reason before the Separation Date,
(B) any COBRA payments or benefits described in Section 3(a)(ii) of the
Separation Agreement in the event that Executive receives health and welfare
coverage from another employer during the Transition Period, (C) any payments,
benefits or accelerated vesting under Executive’s Change of Control Agreement,
dated January 19, 2010 (the “CIC Agreement”) or (D) any portion of Executive’s
fiscal year 2017 bonus.

4.
General Release of Claims by Executive.

(a)    In consideration of the Company’s covenants in the Separation Agreement,
and contingent upon the Company making the payments and providing the benefits
set forth in Section 3(a) of the Separation Agreement, Executive, on behalf of
himself and his executors, heirs, administrators, representatives and assigns,
hereby agrees to release and forever discharge the Company and all predecessors,
successors and their respective parent corporations, affiliates, related, and/or
subsidiary entities, and all of their past and present investors, directors,
shareholders, officers, general or limited partners, employees, attorneys,
agents and representatives, and the employee benefit plans in which Executive is
or has been a participant by virtue of his employment with the Company
(collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the Separation Date, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under the Worker




--------------------------------------------------------------------------------




Adjustment and Retraining Notification Act of 1989, 29 U.S.C. § 2101 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 USC Section 2000, et
seq.; the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42 USC Section 1981,
et seq.; the Age Discrimination in Employment Act, as amended, 29 USC Section
621, et seq.; the Equal Pay Act, as amended, 29 USC Section 206(d); regulations
of the Office of Federal Contract Compliance, 41 CFR Section 60, et seq.; the
Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair
Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; The Executive
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the
California Worker Adjustment and Retraining Notification Act,  California Labor
Code Section 1400, et seq. and the California Fair Employment and Housing Act,
California Government Code Section 12940, et seq.


Notwithstanding the generality of the foregoing, Executive does not release the
following claims:


(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;


(ii)Claims for worker’s compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;


(iii)Claims to continued participation in the Company’s group medical, dental,
vision, and life insurance benefit plans pursuant to the terms and conditions of
the federal law known as COBRA;


(iv)Claims for indemnity under the bylaws of the Company, as provided for by
Delaware law or under any applicable insurance policy with respect to
Executive’s liability as an employee or officer of the Company or that certain
Indemnification Agreement dated May 25, 2007 between Executive and the Company;
and


(v)Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Separation Agreement or agreements related to
stock awards granted to Executive by the Company.
(a)EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.


(b)Older Worker’s Benefit Protection Act. Executive agrees and expressly
acknowledges that this Release includes a waiver and release of all claims which
he has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions
apply to and are part of the waiver and release of the ADEA claims under this
Release:






--------------------------------------------------------------------------------




(i)This paragraph and this Release are written in a manner calculated to be
understood by him. Executive has carefully read and fully understands all of the
provisions of this Release and the information set forth in Appendix A.
Executive is entering into this Release knowingly, freely and voluntarily in
exchange for good and valuable consideration.


(ii)The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which he signs
this Release.


(iii)This Release provides for consideration in addition to anything of value to
which he is already entitled.


(iv)Executive has been advised to consult an attorney before signing this
Release.


(v)Executive has been granted forty-five (45) days after he was presented with
this Release to consider whether or not to sign this Release. If he executes
this Release prior to the expiration of such period, he does so voluntarily and
after having had the opportunity to consult with an attorney, and hereby waives
the remainder of the consideration period.


(vi)Executive has the right to revoke this Release within seven (7) days of
signing this Release. In the event he does so, both this Release and the offer
of benefits to him pursuant to the Separation Agreement will be null and void in
their entirety, and he will not receive any severance payments or benefits under
the Separation Agreement.


If he wishes to revoke this Release, Executive shall deliver written notice
stating his intent to revoke this Release to the Chairman of the Compensation
Committee of the Board, at the offices of the Company on or before 5:00 p.m. PST
on the seventh (7th ) day after the date on which he signs this Release.


5.    No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees, or any of them. Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive; provided, however,
that this sentence shall not apply with respect to a claim challenging the
validity of this general release with respect to a claim under ADEA.


6.    Confidential Information; Return of Company Property. Executive certifies
that he shall comply with Section 7(i) of the CIC Agreement.


7.    Paragraph Headings. The headings of the several paragraphs in this Release
are inserted solely for the convenience of the Parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.


8.    Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all
cases, addressed to:






--------------------------------------------------------------------------------




If to the Company or the Board:
TiVo Inc.
2160 Gold Street
P.O. Box 2160
Alviso, California 95002-2160
Attention: Secretary


If to Executive:
Jeffrey Klugman, at the most recent address on file with the Company or such
other address as may be provided by Executive in accordance with this Section 8.
All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.


9.    Severability. The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.


10.    Governing Law and Venue. This Release is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon shall be brought
in the state or federal courts sitting in San Jose, California, the Parties
hereby waiving any claim or defense that such forum is not convenient or proper.
Each party hereby agrees that any such court shall have in personam jurisdiction
over it and consents to service of process in any manner authorized by
California law.


11.    Counterparts. This Release may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


12.    Construction. The language in all parts of this Release shall in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the Parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Release or any part thereof.


13.    Entire Agreement. This Release, the Separation Agreement, the CIC
Agreement (as to those provisions that survive its termination) and the terms of
equity awards previously granted to Executive set forth the entire agreement of
the Parties in respect of the subject matter contained herein and therein and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the Parties in respect of the subject matter contained herein.


14.    Amendment. No provision of this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board.




--------------------------------------------------------------------------------






15.    Understanding and Authority. The Parties understand and agree that all
terms of this Release are contractual and are not a mere recital, and represent
and warrant that they are competent to covenant and agree as herein provided.
The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.


(Signature Page Follows)
IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
and re-executed the foregoing Release as of the dates written below.
EXECUTIVE                TIVO INC.
/s/ Jeffrey Klugman                /s/ Michelle Alvarado
Jeffrey Klugman                By:     Michelle Alvarado
            Title:    Vice President, Human Resources
Date:    March 1, 2016            Date:     March 1, 2016
(On or after the Separation Date)




































[Signature Page to General Release of Claims]


APPENDIX A


1.    The decisional unit is the Senior Vice Presidents and above.


2.     The Company has decided to terminate the employment of certain employees
of the Company. Employees whose employment is being terminated are eligible for
certain severance benefits in consideration for signing a release.






--------------------------------------------------------------------------------




3.    Such employees who elect severance benefits in consideration for signing a
release have 45 calendar days to consider the terms of the release. Once an
employee signs the release, such employee has seven calendar days to revoke his
or her consent to the release.


4.    The following is a listing of the ages and job titles of the above
referenced decisional unit, indicating which employees were and were not
selected for termination of employment from the Company and the offer of
consideration for signing a release.


Selected
Age
Job Title
Eligible for Separation Benefits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 1






